 

Exhibit 10.1

 

ProPhase Labs, Inc.

Amended and Restated

2015 EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of February 23, 2018
(“Effective Date”) by and between ProPhase Labs, Inc., a corporation organized
under the laws of the State of Delaware (“PPL” or the “Company”), and Ted Karkus
(“Executive”) and, subject to Section 1(b) below, amends and restates the May
29, 2015 Executive Employment Agreement between PPL and Executive (“2015
Employment Agreement”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

 

1. Appointment, Title and Duties, Shareholder Approval.

 

(a) Executive currently serves as its Chief Executive Officer and desires to
continue in such position based upon the terms and conditions set forth herein.
In such capacity, Executive shall report solely to the Board of the Company (the
“Board”), and shall have such duties, powers and responsibilities as are
customarily assigned to a Chief Executive Officer. In addition, Executive shall
have such other duties and responsibilities as the Board may reasonably assign
him, but only with his consent, including serving with the consent or at the
request of the Board as an officer or on the board of directors of affiliated
corporations, provided that such duties are commensurate with and customary for
a senior executive officer bearing Executive’s experience, qualifications, title
and position.

 

(b) Approval By Shareholders. Notwithstanding any other provision in this
Agreement, this Agreement will be null and void if it is not approved by a
majority of the shares voted to approve the Agreement (excluding the shares
voted by Executive) at a meeting of stockholders of the Company to be held no
later than September 30, 2018 (“Approval”). In the event that this Agreement is
not so approved by the shareholders of the Company by September 30, 2018, the
2015 Employment Agreement shall be reinstated in its entirety; and the Initial
Base Salary under the 2015 Employment Agreement shall be reinstated, retroactive
to the Effective Date. In the event the 2015 Employment Agreement is thereby
reinstated, any amounts of Initial Salary under the 2015 Employment Agreement
not previously paid to Executive shall be immediately paid to Executive.

 

2. Term of Agreement. The term of this Agreement shall commence as of the
Effective Date and shall extend and continue unless and until it is terminated
in accordance with the terms of this Agreement.

 

 

 

 

3. Acceptance of Position. Executive accepts the position of Chief Executive
Officer, and agrees that during the term of this Agreement he will faithfully
perform his duties and, except as expressly approved by the Board, will devote
substantially all of his business time to the business and affairs of PPL, and
will not during the term of this agreement engage, for his own account or for
the account of any other person or entity, in a business which competes with
PPL. It is acknowledged and agreed that Executive may serve as an officer and/or
director of companies in which PPL owns voting or non-voting stock or other
securities. In addition, it is acknowledged and agreed that Executive may, from
time to time, serve as a member of the board of directors of other companies
which do not compete with PPL, provided that Executive has provided the Board
with notice of election to any such board of directors. Any compensation or
remuneration which Executive receives in consideration of service on the board
of directors of other companies shall be the sole and exclusive property of
Executive, and PPL shall have no right or entitlement at any time to any such
compensation or remuneration. Nothing herein shall preclude Executive from
serving on the board of directors or similar governing body of any not for
profit or philanthropic organization. It is understood and agreed by the parties
that Executive has in the past, and shall be permitted during the term of this
Agreement, to perform his services in part from the Company’s offices, and also
in part from an office Executive maintains at his home, consistent with the
practices Executive and the Company have followed and applied prior to the
Effective Date.

 

4. Salary and Benefits.

 

(a) From the Effective Date through February 22, 2021, Executive voluntarily
agrees to reduce his salary from the rate set forth in the 2015 Employment
Agreement (i.e., not less than six-hundred seventy five thousand dollars
($675,000) per annum) to a base salary at a rate of one hundred twenty five
thousand dollars ($125,000) per annum (“Term Base Salary”), paid in
approximately equal installments at intervals based on any reasonable Company
policy. PPL agrees from time to time to consider increases in the Term Base
Salary in the discretion of the Board. Any increase in the Term Base Salary,
once granted, shall automatically amend this Agreement to provide that
thereafter Executive’s Term Base Salary shall not be less than the annual amount
of his increased Term Base Salary.

 

Unless otherwise determined by mutual agreement of the Company and Executive, on
February 22, 2021 and thereafter, Executive’s salary shall increase from the
Term Base Salary to not less than six-hundred seventy five thousand dollars
($675,000) per annum paid in approximately equal installments at intervals based
on any reasonable Company policy (“Post-Term Base Salary”). PPL agrees from time
to time to consider increases in the Post-Term Base Salary in the discretion of
the Board. Any increase in the Post-Term Base Salary, once granted, shall
automatically amend this Agreement to provide that thereafter Executive’s
Post-Term Base Salary shall not be less than the annual amount of the increased
Post-Term Base Salary.

 

2

 

 

(b) Equity Compensation; Stock Option.

 

(i) In consideration of Executive’s voluntary reduction of his salary, the
Company hereby grants to Executive a stock option award to purchase shares of
the Company’s common stock (the “Option”) in accordance with the notice of grant
and award agreement (the “Option Agreement”) attached hereto. As set forth in
the Option Agreement, the number of shares underlying the Option shall equal two
million three hundred (2,300,000) shares of the Company’s common stock with an
exercise price of three dollars ($3) per share. The Option will vest and be
exercisable in thirty-five (35) equal monthly installments of sixty-three
thousand eight hundred eighty eight (63,888) shares and one monthly installment
of sixty-three thousand nine hundred twenty (63,920) shares, on the 1st day of
each month, commencing on March 1, 2018, and subject to Executive’s continued
employment with the Company. The Option shall be subject to accelerated vesting
as set forth in this Agreement and the Option Agreement. The Option shall be
exercisable for a five (5) - year term commencing on the Effective Date. The
Option will be subject to the terms, definitions, and provisions of the
Company’s 2018 Stock Incentive Plan and the Option Agreement.

 

(ii) The Option shall terminate and be cancelled in the event Approval is not
attained as set forth in Section 1(b) above. The Option may not be exercised
unless and until such Approval is attained.

 

(iii) The income received pursuant to the Option shall be subject to applicable
tax withholding (including federal, state, and local taxes, as applicable), and
other deductions as required by law or authorized by Executive.

 

(iv) The Company intends that the Option will be exempt from or comply with the
requirements of Section 409A of the Code.

 

(c) During the term hereof, Executive shall participate in all health,
retirement, Company-paid insurance, sick leave, disability, expense
reimbursement and other benefit programs which PPL makes available to any of its
senior executives.

 

(d) Executive shall be eligible to participate in and earn an annual bonus
pursuant to the terms of the Company’s bonus plans in effect during the term of
his employment. Executive also shall be eligible to participate in any PPL
incentive stock, option or bonus plan offered by PPL to its senior executives,
subject to the terms thereof and at the sole discretion of the Board.

 

(e) Executive shall be entitled to a minimum of four (4) weeks paid vacation per
year, or such greater amount as approved by the Compensation Committee of the
Board (the “Compensation Committee”) or, if there is no Compensation Committee,
the Board, provided that not more than two (2) weeks of such vacation time may
be taken consecutively without prior notice to and non-objection by the
Compensation Committee or, if there is no Compensation Committee, the Board.

 

3

 

 

5. Certain Terms Defined. For purposes of this Agreement:

 

(a) Executive shall be deemed to be “disabled” if both of the following
conditions have been satisfied: (i) a physical or mental condition shall occur
and persist which, in the written opinion of a licensed and qualified physician
selected by the Board in good faith, has rendered Executive unable to perform
the duties set forth in Section 1 hereof for a period of seventy-five (75)
consecutive days or more, or for sixty (60) days or more out of any (90) day
period, and, (ii) in the written opinion of such physician, the condition will
continue for an indefinite and long-term period of time, rendering Executive
unable to return to his duties.

 

(b) A termination of Executive’s employment by PPL shall be deemed for “Cause”
if, and only if, it is based upon (i) conviction of a felony; or (ii) material
disloyalty to the Company such as embezzlement, misappropriation of corporate
assets; or (iii) breach of Executive’s agreement not to engage during the term
of this Agreement in business for another enterprise of the type engaged in by
the Company, except as permitted pursuant to Section 3 of this Agreement; or
(iv) the engaging in unethical or illegal behavior which is of a public nature,
brings PPL into disrepute, and results in material damage to the Company; or (v)
a material breach of this Agreement which causes material and demonstrable harm
to the Company.

 

Cause shall not exist to terminate the Executive’s employment unless the Company
gives Executive written notice within thirty (30) days after the discovery of
the occurrence of the event which the Company believes constitutes the basis for
Cause, specifying in detail the particular act or failure to act which the
Company believes constitutes the basis for Cause. If the Executive fails to cure
such act or failure to act within sixty (60) days after receipt of such notice,
the Company may terminate Executive’s employment for Cause. For the avoidance of
doubt, if such act is not curable, the Company may terminate Executive’s
employment for Cause upon providing written notice of termination specifying the
reasons therefore.

 

(c) A resignation by Executive of his employment shall not be deemed to be
voluntary and shall be deemed to be a resignation with “Good Reason” if it is
based upon (i) a diminution in Executive’s title, duties, responsibilities,
privileges or Term Base Salary; or (ii) a direction by PPL that Executive report
to any person or group other than the Board; or (iii) a geographic relocation of
Executive’s place of work a distance of more than ten miles (10) from the
Company’s offices as of the Effective Date in Doylestown, PA (unless such
relocation results in PPL’s offices being forty (40) miles or less from
Executive’s primary residence as of the date when the relocation occurs); or
(iv) a direction by PPL that Executive shall not be permitted to perform his
services from such location or locations as Executive reasonably determines are
appropriate; or (v) the material breach of this agreement by PPL.

 

4

 

 

Good Reason shall not exist unless the Executive gives the Company written
notice within thirty (30) days after the discovery of the occurrence of the
event which the Executive believes constitutes the basis for Good Reason,
specifying the particular act or failure to act which the Executive believes
constitutes the basis for Good Reason. If the Company fails to cure such act or
failure to act within thirty (30) days after receipt of such notice, the
Executive may terminate his employment for Good Reason. However, such
termination must occur within two (2) years following the initial existence of
the condition specified in Section 5(c) which constitutes the basis for Good
Reason.

 

(d) “Affiliate” means with respect to any Person, a Person who, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control, with the Person specified.

 

(e) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act.

 

(f) A “Change in Control” means the occurrence of any of the following events:

 

(i) A change in the ownership of the Company that occurs on the date that any
one Person, or more than one Person acting as a group (for purposes of SEC Rule
13d), acquires ownership of the stock of the Company that, together with the
stock held by such Person, constitutes more than fifty percent (50%) of the
total voting power of the stock of the Company. For purposes of this agreement,
no Change of Control shall have occurred in the event Executive or a group which
includes Executive acquires more than fifty percent (50%) of the voting control
of the Company. The acquisition of additional stock by any one Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company will not be considered an additional Change of Control; or

 

(ii) A change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by one of
either the Executive or a majority of the members of the Board prior to the date
of the appointment or election;

 

(iii) A change in the ownership of a “substantial portion of the Company’s
assets”, as defined herein. For this purpose, a “substantial portion of the
Company’s assets” shall mean assets of the Company having a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
change in ownership. For purposes of this subsection (iii), a change in
ownership of a substantial portion of the Company’s assets occurs on the date
that any Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that constitute a “substantial portion of the Company’s
assets.” For purposes of this subsection (iii), the following will not
constitute a change in the ownership of a substantial portion of the Company’s
assets: (A) a transfer to an entity that is controlled by the Company’s
stockholders immediately after the transfer, or (B) a transfer of assets by the
Company to: (1) a stockholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (2) an entity,
fifty percent (50%) or more of the total value or voting power of which is
owned, directly or indirectly, by the Company, (3) a Person, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least fifty
percent (50%) of the total value or voting power of which is owned, directly or
indirectly, by a Person described in this subsection (iii). For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 

5

 

 

For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

 

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change of control event within the
meaning of Section 409A.

 

Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if its primary purpose is to: (1) change the state of the
Company’s incorporation, or (2) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Exchange Act” means the Exchange Act of 1934, as amended.

 

(i) “Person” means any individual, corporation, partnership, limited liability
company, trust, association or other entity.

 

(j) “Related Person” means any immediate family member (spouse, partner, parent,
sibling or child whether by birth or adoption) of the Executive and any trust,
estate or foundation, the beneficiary of which is the Executive and/or an
immediate family member of the Executive.

 

6. Certain Benefits Upon Termination. Executive’s employment shall be terminated
upon the earlier of (i) the voluntary resignation of Executive with or without
Good Reason; or (ii) Executive’s death or permanent disability; or (iii) upon
the termination of Executive’s employment by PPL for any reason at any time. In
the event of any termination of employment, Executive shall be entitled to
receive all accrued and unpaid salary, expense reimbursements, Option vesting,
and benefits through the effective date of termination.

 

6

 

 

(a) Certain Terminations. If Executive’s employment by PPL terminates for any
reason other than as a result of (i) a termination for Cause, or (ii) a
voluntary resignation by Executive without a Good Reason ((i) and (ii)
collectively, an “Ineligible Termination”), then Executive also shall receive
benefits and payments upon said termination of employment as described in
Appendix A attached hereto.

 

(b) If Executive’s employment by PPL terminates for any reason, other than an
Ineligible Termination, Executive and his then covered dependents shall remain
eligible to participate in all Company provided medical and dental plans to the
extent Executive elects and remains eligible for coverage under COBRA and for a
maximum period of eighteen (18) months at the Company’s sole expense.

 

(c) In the event that Executive’s employment terminates by reason of his death,
all benefits provided in this Section 6 shall be paid to his estate or as his
executor shall direct, but payment may be deferred until Executive’s executor or
personal representative has been appointed and qualified pursuant to the laws in
effect in Executive’s jurisdiction of residence at the time of his death.

 

(d) PPL shall have no liability to Executive under subsections 6(a), (b), or (c)
if Executive’s employment pursuant to this Agreement terminates due to an
Ineligible Termination.

 

(e) To the extent that any or all of the payments and benefits provided for in
this Agreement constitute “parachute payments” within the meaning of Section
280G of the Code and, but for this paragraph, would be subject to the excise tax
imposed by Section 4999 of the Code, then, either: (i) Executive shall receive
all such payments and benefits Executive is entitled to receive hereunder, and
any liability for taxes pursuant to any payments included herein shall be
Executive’s liability alone; or (ii) the aggregate amount of such payments and
benefits shall be reduced such that the present value thereof (as determined
under the Code and applicable regulations) is equal to 2.99 times Executive’s
“base amount” (as defined in Section 280G of the Code), whichever of (i) and
(ii) yields the greatest after-tax amount to Executive. The determination of any
reduction or increase of any payment or benefits under this paragraph pursuant
to the foregoing provision shall be made by a nationally recognized public
accounting firm chosen by the Company in good faith, and such determination
shall be conclusive and binding on the Company and Executive. If a reduction in
payments is required by the foregoing provisions of this Section 6(h), the
reduction shall occur in the following order: (i) first, any future cash
payments (if any) shall be reduced (if necessary, to zero); (ii) second, any
current cash payments shall be reduced (if necessary, to zero); (iii) third, all
non-cash payments (other than equity or equity derivative related payments)
shall be reduced (if necessary, to zero); and (iv) fourth, all equity or equity
derivative payments shall be reduced, except if, and only if, a different order
of reduction is required to avoid the imposition of an additional tax under
Section 409A of the Code. As expressly permitted by Q/A-32 of the final
regulations under Section 280G of the Code, with respect to performing any
present value calculations that are required in connection with the foregoing
calculations, the parties affirmatively elect to utilize the Applicable Federal
Rates that are in effect as of the date of this letter, and the accounting firm
shall therefore use such Applicable Federal Rates in its determinations and
calculations.

 

7

 

 

7. Clawback Provision. In the event that all of the following conditions are
satisfied:

 

(a) A mandatory restatement of the Company’s financial results occurs and is
released to the public at a time when the Company’s securities are traded on any
United States securities exchange (a “Restatement”); and

 

(b) The Restatement is attributable to misconduct or wrongdoing by the
Executive; and

 

(c) Executive has received payment of a cash bonus or has been issued any shares
of PPL as a bonus within three (3) years preceding the date of the issuance and
release to the public of such restatement; and

 

(d) The amount of such cash bonus or share grant has been calculated and awarded
pursuant to a specific financial formula; and

 

(e) Such bonus or share grant would have been diminished based on the restated
financial results had the financial formula pursuant to which the bonus or share
grant has been calculated (the “Formula”) been applied to the restated financial
results (the amount of such diminution, is the “Clawback Amount”);

 

then, upon written demand from the Company setting forth in detail the basis for
such demand, the Executive shall remit to the Company the Clawback Amount less
the amount of any taxes paid or payable by Executive in respect of such bonus or
share grant. Provided, however, that if and to the extent that (x) the
Restatement results in the Company increasing expenses or reducing income,
revenues or another component of the Formula during the measurement period
during which the applicable bonus or share grant was calculated, but also
results in (y) the Company increasing or shifting such income, revenues or
expenses into a different fiscal period, such that the net effect of the
Restatement is effectively neutral to the Company over the applicable time
periods, then no Clawback Amount shall be due from the Executive.

 

8

 

 

8. Indemnification. PPL shall indemnify, defend and hold Executive harmless from
and against all claims, losses, damages, expense or liabilities, including
expenses of defense and settlement, and advancement of defense costs as such
costs are incurred, (collectively, “Indemnified Losses”) to the fullest extent
allowable by law and as provided in any of the PPL by-laws, charter, any
indemnification agreement with the Executive, or as otherwise agreed between the
parties and under any applicable laws, where such claims or Indemnified Losses
are based upon or in any way arise from or are connected with his employment by
PPL or his service as an officer or director of PPL or any PPL Affiliate. To the
fullest extent permitted by law, PPL shall advance to or on behalf of Executive
all expenses incurred in connection with the defense of any indemnified action
or claim pursuant to this Section 8. PPL shall investigate in good faith the
availability and cost of directors’ and officers’ insurance and shall include
Executive as an insured in any directors’ and officers’ insurance policy it
maintains. The provisions of this Section 8 shall survive any termination or
expiration of this Agreement. Executive shall have the right to elect either (a)
to arbitrate in accordance with Section 13 of this Agreement any claim by
Executive to enforce the provisions of Section 8 of this Agreement, or (b) to
litigate any such claim in any court of competent jurisdiction.

 

9. Attorney Fees. In the event that any action or proceeding is brought to
enforce the terms and provisions of this Agreement, each party shall bear its
own attorney’s fees, except that the Company shall bear all attorney’s fees and
litigation costs incurred by Executive in successfully enforcing the provisions
of this Agreement or in successfully defending any claim brought by the Company
against the Executive arising pursuant to this Agreement.

 

10. Notices. All notices and other communications provided to either party
hereto under this Agreement shall be in writing and delivered by hand, or by
certified or registered mail to such party at its/his address set forth below
its/his signature hereto, or at such other address as may be designated with
postage prepaid, shall be deemed given when received.

 

11. Construction. In constructing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provisions. In
construing this Agreement, the singular shall include the plural, the masculine
shall include the feminine and neuter genders as appropriate, and no meaning in
effect shall be given to the captions of the sections in this Agreement, which
is inserted for convenience of reference only. Without limitation to the
foregoing, nothing in this Agreement is intended to violate the Sarbanes-Oxley
Act of 2002, the Dodd–Frank Wall Street Reform and Consumer Protection Act of
2010, the rules and regulations of the Securities and Exchange Commission or the
applicable listing standards of NASDAQ or the NYSE, and to the extent that any
provision of this Agreement would constitute such a violation, such provision
shall be modified to the extent required by such Act, rule, regulation or
standard, or, to the extent that such provision cannot be so modified and is
found to be invalid or unenforceable, the remaining terms and provisions shall
be given effect to the maximum extent permitted without considering the void,
invalid or unenforceable provision.

 

9

 

 

This Agreement is intended to comply with the requirements of Section 409A of
the Code, including the exceptions thereto, and shall be construed and
administered in accordance with such intent. For purposes of Section 409A of the
Code, each installment payment provided under this Agreement shall be treated as
a separate payment. Any payments to be made under this Agreement in connection
with a termination of employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A of the
Code.

 

Notwithstanding any other provision of the Agreement, to the extent that (i) any
amount paid pursuant to the Agreement is treated as nonqualified deferred
compensation pursuant to Section 409A of the Code and is provided to the
Executive on account of his separation from service and (ii) the Executive is a
“specified employee” pursuant to Section 409A(2)(B) of the Code, then such
payments shall be made on the date which is six (6) months after the date of the
Executive’s separation from service. In connection with the payment of any
obligation that is delayed pursuant to this section, the Company shall establish
an irrevocable trust to hold funds to be used for payment of such obligations.
Upon the date that such amount would otherwise be payable, the Company shall
deposit into such irrevocable trust an amount equal to the obligation. However,
notwithstanding the establishment of the irrevocable trust, the Company’s
obligations under the Agreement upon the Executive’s termination of employment
shall constitute a general, unsecured obligation of the Company and any amount
payable to the Executive shall be paid solely out of the Company’s general
assets, and the Executive shall have no right to any specific assets of the
Company. The funds, if any, contained or contributed to the irrevocable trust
shall remain available for the claims of the Company’s general creditors.

 

12. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

 

13. Governing Law. The provisions of this Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Pennsylvania as
at the time in effect and without regard to conflict of laws provisions, except
that the provisions of Section 8 of this Agreement shall be construed and
interpreted in accordance with the laws of the state in which PPL is
incorporated at the time that any claim under Section 8 is asserted. The parties
agree that any dispute arising under this Agreement shall be determined by
binding arbitration before the American Arbitration Association (“AAA”) under
the AAA’s commercial arbitration rules. Such arbitration shall be conducted in
New York, New York, before a single, impartial arbitrator selected by the AAA;
provided, however, the parties may mutually agree after the commencement of a
proceeding to hold the arbitration in another jurisdiction. In any such
arbitration, the Company shall bear and shall be solely responsible for the
costs and fees imposed by the AAA and the arbitrator. The parties agree to abide
by all decisions and awards rendered in such proceedings. All decisions and
awards rendered by the arbitrator shall be final, binding and conclusive.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof, and the parties consent to the non-exclusive
jurisdiction of the federal and state courts in New York and Pennsylvania for
this purpose. If at the time any dispute or controversy arises with respect to
this Agreement the AAA is no longer providing arbitration services, then JAMS
shall be substituted for the AAA for purposes of this paragraph, and the
arbitration will be conducted in accordance with the then-existing and
applicable rules and procedures of JAMS.

 

14. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement and supersedes all other prior employment
agreements and undertakings, both written and oral, among Executive and the
Company, with respect to the subject matter hereof, except that the separate
Indemnification Agreement dated August 19, 2009 between the parties shall
survive the execution of this Agreement. This Agreement may not be modified or
amended except in writing, manually signed in pen and ink by each of the parties
hereto.

 

[SIGNATURE PAGE TO FOLLOW]

 

10

 

 

IN WITNESS WHEREOF, this Agreement shall be effective as of the date specified
in the first paragraph of this Agreement.

 

  ProPhase Labs, Inc., a Delaware corporation   Address:

 

  By: /s/ Monica Brady     Monica Brady, Chief Accounting Officer

 

  Executive:        /s/ Ted Karkus   Ted Karkus   Address:

 

11

 

 

APPENDIX A

Certain Benefits Upon Termination

 

I. For the time period from the Effective Date until February 22, 2021,
Executive shall be eligible to receive the following benefits and cash payments
upon a Termination of Employment other than an Ineligible Termination:

 

  A. Executive shall receive a combination of accelerated vesting of the
outstanding and unvested stock options granted to him under Section 4(b) of the
Agreement and a cash severance payment as set forth in the chart below:

 

Month in which Executive’s
employment is terminated
other than an Ineligible
Termination  Ratio of Option subject to
acceleration of vesting  Cash severance payment
(based upon a total potential
cash severance payment of
$1,687,500)  February 2018  1  $0  March 2018  35/36  $46,875  April 2018 
34/36  $93,750  May 2018  33/36  $140,625  June 2018  32/36  $187,500  July
2018  31/36  $234,375  August 2018  30/36  $281,250  September 2018  29/36 
$328,125  October 2018  28/36  $375,000  November 2018  27/36  $421,875 
December 2018  26/36  $468,750  January 2019  25/36  $515,625  February 2019 
24/36  $562,500  March 2019  23/36  $609,375  April 2019  22/36  $656,250  May
2019  21/36  $703,125  June 2019  20/36  $750,000  July 2019  19/36  $796,875 
August 2019  18/36  $843,750  September 2019  17/36  $890,625  October 2019 
16/36  $937,500  November 2019  15/36  $984,375  December 2019  14/36 
$1,031,250  January 2020  13/36  $1,078,125  February 2020  12/36  $1,125,000 
March 2020  11/36  $1,171,875  April 2020  10/36  $1,218,750  May 2020  9/36 
$1,265,625  June 2020  8/36  $1,312,500  July 2020  7/36  $1,359,375  August
2020  6/36  $1,406,250  September 2020  5/36  $1,453,125  October 2020  4/36 
$1,500,000  November 2020  3/36  $1,546,875  December 2020  2/36  $1,593,750 
January 2021 – February 22, 2021  1/36  $1,640,625 

 

 

 

 

II. On or after February 23, 2021, Executive shall be eligible to receive the
following benefits and cash payments upon a Termination of Employment other than
an Ineligible Termination:

 

1. Certain Benefits Upon Termination. Executive’s employment shall be terminated
upon the earlier of (i) the voluntary resignation of Executive with or without
Good Reason; or (ii) Executive’s death or permanent disability; or (iii) upon
the termination of Executive’s employment by PPL for any reason at any time. In
the event of any termination of employment, Executive shall be entitled to
receive all accrued and unpaid salary, expense reimbursements, and benefits
through the effective date of termination. In addition, the following provisions
of this Section also shall apply:

 

(a) Certain Terminations. If Executive’s employment by PPL terminates for any
reason other than as a result of (y) a termination for Cause, or (z) a voluntary
resignation by Executive without a Good Reason ((y) and (z) collectively, an
“Ineligible Termination”), then Executive also shall receive:

 

(i) a cash severance payment equal to two and one-half (2.5) times his Base
Salary (i.e., two hundred fifty percent (250%) of his Post-Term Base Salary).
Such cash severance payment shall be paid as follows: (x) one-half (.5) of the
cash severance payment shall be paid in a lump sum within five (5) business days
following the effective date of the termination; and (y) the remaining one-half
of the cash severance payment shall be paid in twelve (12) equal, consecutive,
monthly installments commencing on the first business day of the month following
the effective date of the termination; and

 

(ii) all of Executive’s stock options and/or restricted stock shall
automatically vest concurrently upon such termination of employment, regardless
of any prior existing vesting schedules;

 

2

 

 

(iii) Provided, however, that if his employment terminates by reason of his
death or disability, then such cash payments shall be paid only to the extent of
the proceeds payable to the Company through a “key man” life, disability or
similar insurance relating to the death or disability of Executive.

 

(b) Additional Payment if Termination Occurs in Connection with a Change in
Control. In the event that Employee has received the payments described in
Section II.1(a), and it is determined that the provisions of Section II.1(c)
also are applicable (termination in connection with a Change in Control), then
Employee shall be entitled to receive an additional payment equal to the amounts
due to Employee pursuant to Section II.1(c), less the amount of payments
previously received by Employee pursuant to Section II.1(a).

 

(c) Payment if Termination Occurs in Connection with a Change in Control.
Notwithstanding the provisions of Section II.1(a) above, in the event
Executive’s employment terminates due to a reason other than an Ineligible
Termination, death or disability, and if such termination occurs within (a)
eighteen (18) months following a Change in Control, or (b) prior to a Change in
Control but in contemplation of a Change in Control which Change in Control
actually occurs, then, in lieu of the severance payment described in Section
II.1(a) above, Executive shall instead receive a one-time severance payment in
cash equal to two million five hundred thousand dollars ($2,500,000). In
addition, in such event, all of Executive’s stock options and/or restricted
stock shall automatically vest concurrently upon such termination of employment,
regardless of any prior existing vesting schedule.

 

(i) For purposes of this Section II.1(c), the involuntary termination of
Executive’s employment within one hundred eighty (180) days preceding a Change
of Control (due to a reason other than an Ineligible Termination, death or
disability) will be deemed to have been a termination of employment in
contemplation of a Change in Control.

 

(ii) In determining whether a termination of Executive’s employment occurring
more than one hundred eighty (180) days preceding a Change of Control (due to a
reason other than an Ineligible Termination, death or disability) constitutes a
termination of employment in contemplation of a Change in Control, the court or
other tribunal making such determination shall consider the totality of facts
and circumstances surrounding such termination of employment.

 

3

 

 

Schedule A

Form of Employment Release

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into by and among ProPhase Labs, Inc. (the “Company”) and [INSERT EMPLOYEE NAME]
(“Employee”). The Company and Employee shall be referred to as the “Parties” or,
each separately, a “Party.”

 

WHEREAS, Employee and the Company have agreed that Employee shall permanently
separate from employment with the Company effective on _____________, 20__; and

 

WHEREAS, Employee and the Company wish to agree on matters relating to the end
of Employee’s employment with the Company on the terms included in this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is
acknowledged, and fully intending to be legally bound, Employee and the Company
AGREE as follows:

 

1. Separation Date. Employee’s employment with the Company shall terminate at
the close of business on _______________, 20__ (“Separation Date”). To the
extent he has not already, Employee shall receive his regular pre-separation
compensation and benefits through the Separation Date, consistent with Company
policy. Employee confirms that he shall relinquish all titles and positions with
the Company

 

2. Separation Benefits. If Employee signs, complies with, and does not revoke
this Agreement, the Company shall provide the following compensation and
benefits to Employee. Employee acknowledges and agrees that such compensation
and benefits constitute valid consideration for this Agreement and that he would
not be entitled to such compensation and benefits but for his execution (and
non-revocation) of this Agreement.

 

a. Severance Payment. The Company shall pay Employee the severance payments and
other severance benefits (collectively, the “Benefits”) set forth in his
Employment Agreement dated as of January _ 2018 (the “Employment Agreement”).
The Employee shall not receive the first cash payment until the first regular
payroll date that falls at least ten (10) business days after the Effective Date
(as defined below).

 

b. Accrued Vacation. The Company shall pay Employee __________ Dollars ($______)
as payment for his [INSERT NUMBER] weeks of accrued, unused vacation days, such
payment being based on Employee’s base salary as of the Separation Date, less
all tax withholdings and other applicable deductions, which shall be paid to
Employee in a single lump-sum payment. The Employee shall not receive payment
until the first regular payroll date that falls at least ten (10) business days
after the Effective Date (as defined below).

 

 

 

 

c. Other Benefits. For the avoidance of doubt, this will confirm that Employee
shall receive all of the severance payments and other post-employment benefits
set forth in his ____ and has not waived _____

 

3. Consideration. Employee acknowledges: (i) the sufficiency of the
consideration included in Section 2 above for the release of Employee’s claims;
(ii) that the Company is not, in the absence of this Agreement, otherwise
required to make any such payment to Employee; (iii) that such payment is being
made to Employee because of his agreement to fulfill the promises and to provide
the releases stated in this Agreement; and (iv) that such payment is in excess
of any payment or benefit, to which Employee might otherwise be entitled.

 

4. Taxes. Employee is responsible for paying any taxes on amounts he receives
because he signed this Agreement. As to payments made pursuant to this
Agreement, Employee is responsible for determining and paying any required
taxes. Employee agrees to indemnify the Company and Released Parties (as defined
below) for all expenses, penalties, or interest charges it incurs as a result of
not paying payroll taxes on, or withholding taxes from, amounts paid under this
Agreement. Employee further agrees not to make any claims against the Company or
any other Released Party or other person based on how the Company or Released
Parties report amounts paid under this Agreement. In addition, Employee
understands and agrees that the Released Parties have no duty to try to prevent
such an adverse determination.

 

5. Benefits. Except as stated in this Agreement, the Employment Agreement, or
otherwise required by law, all medical and health benefits from the Company
ceased as of Employee’s Separation Date.

 

2

 

 

6. Release by Employee and Acknowledgement by Company. In consideration of the
compensation and benefits provided in this Agreement and intending to be legally
bound, Employee, for himself, his heirs, executors, administrators, successors,
assigns, and legal and personal representatives, unconditionally and irrevocably
releases and forever discharges the Company, each of the Company’s current and
former employees, agents, officers, directors, shareholders, members, managers,
partners, and attorneys (collectively, the “Released Parties”) from any and all
claims, causes of action, liabilities, obligations, controversies, damages,
lawsuits, debts, demands, costs, charges and/or expenses (including attorneys’
fees and costs) arising solely out of Employee’s employment relationship with
the Company or the termination of that relationship of any nature whatsoever,
asserted or unasserted, known or unknown, suspected or unsuspected, that
Employee ever had, now has or hereafter may have against the Company and/or any
of the other Released Parties that arose at any time regarding any matter up to
and including the date of this Agreement (together, the “Claims”). Without in
any way limiting the generality of the foregoing, Employee specifically
acknowledges and agrees that the Claims released include all claims based on
events occurring up to the date of Employee’s execution of this Agreement under
any federal, state or local statute, ordinance, or regulation, governing solely
his employment with the Company including, including but not limited to, the
Civil Rights Acts of 1866 and 1867, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Employee Retirement Income Security Act, the
Fair Labor Standards Act, the Family and Medical Leave Act, the Americans with
Disabilities Act, the National Labor Relations Act, Workers’ Compensation law,
the Rehabilitation Act, the Equal Pay Act, the Age Discrimination in Employment
Act (“ADEA”), as amended by the Older Workers Benefit Protection Act (“OWBPA”),
any claims under the Pennsylvania Human Relations Act (PHRA), the Pennsylvania
Wage Payment and Collection Law (WPCL), the Pennsylvania Minimum Wage Act
(PMWA), or under any common law, such as claims for wrongful discharge,
constructive discharge, defamation, unjust enrichment, breach of contract, or
negligent or intentional infliction of emotional distress. Employee does not
release the Company from any claims that may arise (i) as a result of any
failure by the Company to comply with this Agreement or (ii) after the date of
Employee’s execution of this Agreement.

 

Nothing in this Agreement shall affect, terminate or discharge Employee’s rights
to indemnification and advancement of expenses pursuant to the Employment
Agreement, the August 19, 2009 Indemnity Agreement, the Company’s by-laws, and
applicable laws.

 

7. No Other Claims or Proceedings by Employee. Employee warrants, covenants, and
represents that he has not assigned or transferred or purported to assign or
transfer to any person any of the Claims. Employee also warrants, covenants, and
represents that, as of the date of this Agreement, neither he nor anyone acting
on his behalf has made or filed any lawsuit, complaint, charge, action or
proceeding against any of the Company Released Parties with any federal, state,
or local court agency or authority, or any other regulatory authority.

 

8. Unemployment Benefits. Should Employee apply for unemployment benefits
following the Separation Date, the Company will not actively seek to contest
Employee’s application.

 

9. Return of Documents and Things. On or before the Separation Date, Employee
shall return to the Company, all electronic and hard copy data, documents, and
other materials, equipment and other property of the Company and the other
Released Parties in his possession or under his control. Such property includes,
but is not limited to, any and all (1) company car; (2) cell phone, computers,
computer tablets, computer-related devices, computer storage media and other
portable media, personal digital assistants (PDAs), and other equipment; (3)
hard copy and electronic documents, records, data, files, memoranda, reports,
drawings, and plans. and (4) keys and credit cards, in all cases that were
provided by the Company or any other Company Released Parties that relate to the
Company or the other Company Released Parties, or that Employee has used,
prepared or come into contact with during the course of his employment with the
Company.

 

3

 

 

10. Full Compensation. Employee acknowledges that, other than (i) as stated in
Section 2 of this Agreement, and (ii) as set forth in his Employment Agreement,
he has received payment in full of all of the compensation, benefits and/or
payments due to him from the Company by virtue of his status as an employee
through the Separation Date, including all wages, bonuses, equity, expense
reimbursements, payments to benefit plans and any other payment under a
compensation plan, compensation program, compensation practice or compensation
promise of the Company. Employee further acknowledges that he shall not be
entitled to any post-separation compensation or benefits by virtue of his status
as an employee, including any severance or separation payments, except as
specifically stated in this Agreement and in his Employment Agreement. [** Note:
Before signing this Agreement, parties need to confirm that all salary and
reimbursements that were due to Employee for periods prior to Separation Date
were paid in full.]

 

11. Non-Disparagement. Neither the Company, nor Employee shall disparage to any
third party the professional or personal reputation or character of the other.
This Non-Disparagement provision applies to comments made verbally, in writing,
electronically or by any other means, including, but not limited to blogs,
postings, message boards, texts, video or audio files and all other forms of
communication.

 

12. References. The Company agrees to provide neutral references upon request,
which is to only provide dates of employment, position(s) held and employment
status.

 

13. Non-Admission. Employee agrees that the payments made and other
consideration received pursuant to this Agreement are not to be construed as an
admission of legal liability by the Company and that no person or entity shall
utilize this Agreement or the consideration received pursuant to this Agreement
as evidence of any admission of liability or obligation.

 

14. Knowing and Voluntary Waiver. Employee acknowledges that he has carefully
reviewed this Agreement with the benefit of counsel and that he enters into such
documents knowingly and voluntarily. Employee understands and acknowledges that,
under this Agreement, he is receiving compensation and benefits in addition to
anything to which Employee is already entitled and that, by this Section, the
Company has hereby advised Employee in writing to consult with an attorney of
his choosing prior to executing this Agreement, which he has done. Employee
acknowledges that neither the Company nor any of its employees, representatives
or attorneys have made any representations or promises concerning the terms or
effects of this Agreement other than those contained in this Agreement.

 

4

 

 

15. Notices. All notices shall be in writing and shall be sufficiently given if
hand-delivered, sent by documented overnight delivery service or registered or
certified mail, postage prepaid, return receipt requested, or by telegram or
telecopy (confirmed by U.S. mail), receipt acknowledged, addressed below. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation,
in all other cases. Any and all notice as provided for in this Agreement may be
given as follows:

 

  a. If to the Company:           [INSERT NAME/ADDRESS]         b. If to
Employee:         [INSERT NAME/ADDRESS]

 

16. Consideration Period; Right to Revoke Agreement; Effective Date. Employee
acknowledges that he has been given a period of 21 days within which to consider
the Agreement (although he need not take all 21 days if he does not wish to do
so), and the Parties agree that any changes to this Agreement, whether material
or immaterial, have not re-started the running of this period. Employee may
revoke or cancel this Agreement within seven days after his execution of it by
notifying the Company of his desire to do so in writing delivered to [INSERT
NAME] at the Company. To be effective, notice must be given in the manner
specified in this Agreement before the close of business on the seventh day
following Employee’s execution of this Agreement. Employee understands and
agrees that he shall not be entitled to any payments or benefits under this
Agreement if he revokes this Agreement. This Agreement shall be effective on the
eighth day after Employee’s execution of it, assuming that he has not first
validly revoked the Agreement (the “Effective Date”).

 

17. Interpretation and Governing Law. This Agreement shall be construed as a
whole according to their fair meaning. It shall not be construed strictly for or
against Employee or the Company. This Agreement shall be governed by the
statutes and common law of the Commonwealth of Pennsylvania. The Parties
irrevocably submit to the exclusive jurisdiction and venue of the United States
federal courts or the courts of the Commonwealth of Pennsylvania in any action
or proceeding brought with respect to or in connection with this Agreement. Each
Party waives any objection based on forum non conveniens and waives any
objection to venue of any action instituted hereunder in such courts.

 

18. Enforceability and Waiver. If any provision of this Agreement is determined
to be invalid or unenforceable by a court of competent jurisdiction by reason of
the nature of the covenants contained in this Agreement, such terms shall be
deemed changed or reduced to enforceable terms, but only to the extent necessary
to cure such invalidity. Further, whenever possible, each provision of this
Agreement shall be interpreted in such a manner to be effective and valid under
applicable law. No waiver by either Party of any breach of this Agreement shall
be a waiver of any preceding or succeeding breach. No waiver by either Party of
any right under this Agreement shall be construed as a waiver of any other
right.

 

5

 

 

19. Headings/Counterparts. The headings of the sections in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any of the provisions of this Agreement. This Agreement may be
executed in two or more counterparts.

 

20. Entire Agreement. This Agreement constitutes the entire agreement between
Employee and the Company. Amendments to this Agreement shall not be effective
unless they are in writing signed by Employee and a duly authorized
representative of the Company.

 

By signing this Agreement, [insert employee name] acknowledges that he DOES SO
Voluntarily after carefully reading and fully understanding EACH provision and
all of the effects of this agreement AND THE MUTUAL RELEASE, which includes a
release of known and unknown claims and Restricts future legal action against
[INSERT COMPANY NAME] and Other released parties AS PROVIDED in this agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
this Agreement on this day of ________, 2015.

 

[INSERT EMPLOYEE NAME]   [INSERT COMPANY NAME]           By:     By:   Date:    
Date:  

 

6

 

